Citation Nr: 0716041	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  02-02 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont that denied the veteran's claim 
seeking service connection for a psychiatric disorder, to 
include agoraphobia.  The veteran perfected a timely appeal 
of this determination to the Board.

In July 2003, the Board remanded this matter for further 
development and adjudication.  When the matter was returned 
to the Board in April 2005, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include agoraphobia.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a March 2006 order, granted 
the parties' joint motion for remand, vacating the Board's 
decision and remanding the case for compliance with the terms 
of the joint motion.  

In July 2006, this matter was remanded for further 
development and adjudication and has now been returned to the 
Board for further review.


FINDINGS OF FACT

Agoraphobia had its onset in service.


CONCLUSION OF LAW

Agoraphobia was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2003).  Certain chronic diseases, including a psychosis, may 
be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition 
noted during service is not noted to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).

Pertinent regulation also provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with 
agoraphobia.  Therefore, although the Board has reviewed the 
lay and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disability is related to a disease or injury in 
service.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).   

Here, the veteran's service medical records do not reflect 
any complaints of or treatment for a psychiatric disorder.  
The service records do indicate that in a September 1968 
Report of Medical Examination and Report of Medical History, 
that the veteran was noted to have indigestion and stomach 
trouble, referred to as "nervous stomach," since childhood.  
The examiner noted that this was treated successfully with 
medication.  The veteran contends, in statements submitted to 
the RO, that his stomach troubles were symptoms of his 
current psychiatric condition.  

The first indication of agoraphobia is noted in a February 
1979 report of the veteran's private physician.  In this 
report, the physician commented that the veteran's 
agoraphobia had become severe by May 1971.  This report also 
indicates that Mental Health Services of Southeastern Vermont 
first saw the veteran for his condition in March 1972.  This 
report was confirmed in a statement submitted by the agency 
dated in January 1980.  In addition, in a January 1976 
psychiatric examination, the veteran was diagnosed with 
agoraphobia.

In a May 1979 determination by the Social Security 
Administration, the veteran was noted to have been diagnosed 
with agoraphobia and severe anxiety.  This report also 
mentioned that the veteran could have been afflicted with 
this disorder as early as May 1970, but that at that time his 
condition was not so severe as to preclude employment.  

In addition, the record contains multiple statements of 
family and friends, as well as statements by the veteran to 
the RO and to various medical professionals, indicating that 
his symptoms began in service.  One such statement relates an 
incident in service in which the veteran was going to a 
movie.  He states that about halfway to the theater (a trip 
of 8 or 9 miles) he was filed with panic (racing heart, 
dizziness, nausea) and thought he was having a heart attack.  
He turned around and returned to the base.  After another 
episode of unprovoked panic nearly a year later, the veteran 
states that he went to the hospital and was diagnosed with a 
spastic stomach and given medication.  

In June 2003, the veteran was scheduled for a VA examination 
to ascertain the exact nature and etiology of any psychiatric 
condition the veteran may have.  The veteran did not report 
for this examination stating that he could not travel due to 
his condition.  Despite the veteran's absence during the 
examination, the examiner nevertheless stated that he 
reviewed the veteran's claims file and answered the RO's 
question concerning diagnosis and connection to service.  
After reviewing the evidence in the file, the examiner summed 
up his review by stating that "[i] t is difficult to know 
the exact diagnosis of the veteran if he indeed has one.  It 
is difficult to know when the onset of his symptoms was.  
Having never met the veteran, it is even more difficult to 
establish the diagnosis.  Furthermore, it is unclear whether 
these symptoms are due to a psychiatric disorder or due to a 
medical disorder.  I believe the veteran should undergo a 
full medical work-up to rule out any organic causes of his 
symptoms.  To that end, I think it would be helpful to order 
thyroid tests, complete blood count, and a chemistry panel.  
It would also be useful to order a electrocardiogram to rule 
out any type of cardiac problems, such as arrhythmias.  It is 
notable that the veteran has Insulin-dependent diabetes, 
according to his C file.  Hypoglycemia can mimic panic 
symptoms.  Therefore, I would want to ensure that his 
diabetes is being properly treated and that his blood sugar 
levels are in adequate control.  There are other reasons as 
to why someone might not leave their home.  There are other 
mental disorders that could account for this type of 
behavior, including paranoid personality disorder, psychotic 
disorders, PTSD, and major depressive disorders.  As such I 
would want to rule out any other psychiatric diagnoses that 
could account for the veteran's behaviors.  Finally, if the 
veteran does indeed have panic disorder and agoraphobia, 
these are both conditions that respond fairly well to 
treatment in most cases....  It is possible that with resumed 
treatment, the veteran's symptoms might improve and allow him 
to leave his home and have a more improved quality of life.  
...  In conclusion, it is very difficult to offer an opinion 
without having met this veteran, given the contradictory 
nature of his C file reports."  

In July 2003, the Board remanded this matter to afford the 
veteran an additional opportunity to be examined by VA.  In 
November 2004, an additional VA examination was requested.  
In connection with this examination, VA advised the veteran 
of the importance of appearing for the examination and 
indicated that his appearance at this examination was 
necessary for VA to adjudicate his claim of service 
connection for psychiatric disability.  After receiving this 
notice, the veteran contacted VA and cancelled the 
examination, stating that he cannot come to VA because of his 
agoraphobia.  See 38 C.F.R. § 3.655(b) (2004); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Based on the evidence contained in the veteran's claims file, 
the Board, in April 2005, denied the veteran's claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
March 2006 order, granted the parties' joint motion for 
remand, vacating the Board's decision and remanding the case 
for compliance with the terms of the joint motion.  In July 
2006, this matter was remanded for further development, to 
include special psychiatric examination in Springfield, 
Vermont, in accordance with the directives of Manual M21-1MR, 
Part III, Subpart iv, Chapter 3, Section A (December 13, 
2005), which delineates the actions that VA adjudicators 
should take when an examination of an incarcerated veteran is 
required.  In so doing, the RO was to ensure that the 
examiner provide a medical opinion regarding etiology of the 
veteran's agoraphobia. 

In November 2006, the veteran was provided this examination.  
The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination and report.  
The examiner also indicated that he personally drove to the 
veteran's home in Springfield, Vermont and met with the 
veteran and his wife for approximately one hour.  The 
examiner noted the veteran's medical and social history for 
the record and examined the veteran.  The veteran reported 
that he had his first panic attack while he was in the Air 
Force.  He reported that he was going to pick up a date and 
began having panic symptoms, including heart racing, 
palpitations, sweatiness, and nausea.  He also reported that 
he had another major panic attack one evening when he came 
home.  His wife was there and took him to the emergency room.  
The examiner noted that the veteran has been on Social 
Security disability since the 1970s and has had extensive 
treatment over the years for his condition.  After 
examination, the veteran's diagnosis of agoraphobia was 
confirmed.  The veteran was noted to have panic disorder with 
agoraphobia.  Regarding a nexus to service, the examiner gave 
a rather long explanation, reviewing the veteran's history 
and various symptoms, but in the end he concluded by stating 
that the veteran likely had his first panic attack while in 
the service in 1966.  The examiner explained that it is not 
uncommon for persons with panic disorder with agoraphobia to 
experience first panic attacks and then later the 
agoraphobia.  He indicated that it did not seem unusual that 
the veteran began having panic attacks in the military and 
later began to develop symptoms of agoraphobia while he was 
on base, later worsening once he returned home.  In sum, the 
examiner stated that "it seems as least as likely as not, 
according to the veteran's report, that the veteran began to 
have panic disorder while in the military with mild 
agoraphobia."  

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for agoraphobia is warranted.   Here, 
the Board notes that the RO essentially denied this claim on 
the basis that the veteran's service records are negative for 
complaints or treatment of a psychiatric disability in 
service and because the November 2006 examiner's opinion is 
based on medical history as reported by the veteran. The 
Board acknowledges that the service records do not reflect 
complaint or treatment for a psychiatric disability.  
However, the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) recently held in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336.  In the 
present case, the Board finds the veteran's account of his 
medical history credible, especially since that reported 
history has been corroborated by lay statement of the 
veteran's family and friends, who observed him during the 
periods in question.  Here, the Board observes that the 
veteran is competent to report the onset of symptoms during 
service that were later diagnosed as agoraphobia, and 
continued symptomatology since that time.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 70 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  Id. at 179.  In Kowalski, however, 
the Court declared that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history provided by the veteran, and instead must 
evaluate the credibility and weight of the history upon which 
the opinion is predicated.  Id.  Recently, in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court, citing 
Kowalski, as well as Swann and Reonal, emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  Id. at 432-33.  

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the veteran's claim of service 
connection for agoraphobia.  In reaching this determination, 
the Board notes the November 2006 VA examiner opined that 
"it seems as least as likely as not, according to the 
veteran's report, that the veteran began to have panic 
disorder while in the military with mild agoraphobia." 

Further, there is no negative medical opinion evidence.  
Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the medical opinion evidence supports 
the veteran's claim, service connection for agoraphobia  is 
warranted.  And in this regard, the Board points out that the 
Court has cautioned VA against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted, 
and indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003). 


ORDER

Service connection for agoraphobia is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


